           Case 1:20-cv-05504-AT Document 21 Filed 07/23/20 Page 1 of 2




                                                                                              July 23, 2020
Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 15D
New York, NY 10007

By Electronic Filing.

        Re:     Request for Clarification regarding Service of Process in
                Gallagher et al. v. New York State Board of Elections et al., 20-cv-5504

Dear Judge Torres:

       My firm represents the Plaintiffs in the matter named above. In their memorandum (ECF
No. 17), Defendants contest the manner of service ordered by Judge Ramos, already accomplished
(ECF No. 7). Specifically, they write:

        “As of the filing of this brief, Plaintiffs have not served the State Defendants with the
        summons and complaint in the manner prescribed by Fed. R. Civ. P. 4.[ 1] Plaintiffs have
        provided copies of the summons and complaint and motion papers via email. While Judge
        Ramos endorsed Plaintiffs’ July 17, 2020 letter that contained a request to serve the State
        Defendants “by reliable electronic means,” the Court’s order did not expressly address
        that request. ECF No. 6.”

ECF No. 17, n. 1 (emphasis added).

         While any other issue is something we would leave to address in our Reply, service goes to
whether the Court has jurisdiction at all – and if Defendants are contesting service, the Court may
need to hold a separate “traverse” hearing. See generally, Old Republic Ins. Co. v. Pac. Fin. Servs. of Am.,
Inc., 301 F.3d 54 (2d Cir. 2001).

         We therefore ask the Court to clarify that its Order granting Plaintiffs’ motion requesting
permission to serve Defendants by reasonable electronic means permitted such service in the manner
set out in the affidavit submitted as ECF No. 7 (attached). In the alternative, consistent with its Order
of today, we ask that the Court order that service on Defendants be permitted by email to Owen




1 On this count, Defendants are simply wrong. Rule 4 expressly contemplates that “the Court may approve
alternative service methods.” Ransome v. Epstein, 2018 U.S. Dist. LEXIS 15295, at *2-3 (SDNY, Jan. 30,
2018), discussing Fed. R. Civ. P. 4(e)(1) and CPLR § 308(5) (which permits service “in such manner as the
court, upon motion without notice, directs”), cited in ECF No. 5 at 2.
          Case 1:20-cv-05504-AT Document 21 Filed 07/23/20 Page 2 of 2




Conroy at the Attorney General’s office, who has appeared on behalf of all Defendants (which we
have also already done and as to which we can shorty file an affidavit of service).

        I have sought consent from Defendants’ counsel before filing this motion, but have not
received a response. However, in a telephone conversation yesterday, Defendants counsel suggested
they would not be willing to waive this issue.

                                                    Respectfully submitted,

                                                     /s/ J. Remy Green
                                                    _________________
                                                    J. Remy Green
                                                        Honorific/Pronouns: Mx., they/their/them
                                                    COHEN&GREEN P.L.L.C.
                                                    1639 Centre St., Suite 216
                                                    Ridgewood, New York 11385
                                                    remy@femmelaw.com
                                                    Attorneys for Plaintiffs
cc:
All relevant parties by ECF and email.




                                                                                         Page 2 of 2
